Citation Nr: 1044476	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1970, September 1997 to June 1968, August 1998 to March 2000, 
March 2000 to September 2001, and June 2002 to January 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision rendered by the Ft. Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran contends that a current neck disability is due to 
working and living in cramped conditions while on active duty.  
Specifically, he contends that when he worked overseas in Qatar, 
Kuwait, and other locations in Southwest Asia, he slept on short 
mattresses with little padding.  He describes his workspace as 
similarly cramped and indicates that he started to develop 
headaches and tingling in the neck.  He has submitted statements 
from service buddies who also describe the poor living and work 
conditions.  After discharge, he alleges he had a couple further 
incidents of headaches and tingling but "thought nothing of 
it."  In September 2003, he awoke with left neck, shoulder and 
elbow pain, and tingling in the neck.  

Medical records confirm that the Veteran was treated in September 
2003 for neck symptoms after he awoke with neck pain and 
tingling.  He was treated, released, and diagnosed with cervical 
radiculopathy.  

VA's duty to assist the Veteran includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  38 U.S.C. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The record reflects that the Veteran has a current neck condition 
manifested by cervical radiculopathy.  Accepting the Veteran's 
and his buddies' lay statements that he was exposed to cramped 
conditions during active duty service, as credible, arguably 
there is evidence of an in-service event.  Lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Hence, the first and second McLendon elements are met.  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the Veteran has described the in-service event and has 
provided some evidence regarding continuity of symptomatology.  
He has yet to be afforded a VA examination, and as such, there 
remains insufficient competent medical evidence of record to make 
a decision on the claim.  Upon remand, the Veteran should be 
afforded a VA examination.  

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a). 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any health care providers who 
rendered post-service treatment to him for a 
neck condition.  He should be requested to 
sign the appropriate releases and/or 
authorizations permitting VA to obtain any 
private medical records that he identifies. 

2.  Following the completion of the actions 
in the preceding paragraph, the RO/AMC should 
schedule the Veteran for a VA examination to 
determine the nature, extent, and etiology of 
any neck disability, to include cervical 
radiculopathy.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review.  The examiner should set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached in the examination report.  

The examiner should state whether the Veteran 
has a current cervical spine disability, to 
include cervical radiculopathy.  If so, the 
examiner should provide an opinion as to 
whether any cervical spine disability found 
is at least as likely as not (i.e., a 50 
percent probability or better) causally or 
etiologically related to his military 
service.  The examiner is specifically 
advised that in rendering any opinions, 
he/she should consider the relevant lay 
testimony of record describing the Veteran's 
current and past symptoms and any continuity 
of symptomatology.  The examiner should not 
invoke the phrase "without resort to mere 
speculation" without first explaining the 
basis for such an opinion.  

3.  In the event that the Veteran does not 
report for the aforementioned VA examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to his last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  In the event that the Veteran reports for 
the VA examination, the RO/AMC must review 
the examination report to ensure that it is 
in complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures.  

5.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


